                                                                                    Electronically Filed - St Charles Circuit Div - June 18, 2020 - 06:47 PM
 Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 1 of 17 PageID #: 8
                                                                 2011-CC00569

            IN THE CIRCUIT COURT OF ST. CHARLES COUNTY
                         STATE OF MISSOURI

THADDEUS TEAHAN,                             )
                                             )
      Plaintiff,                             )
                                             )
vs.                                          )
                                             )    Case No.
THE PNC FINANCIAL SERVICES GROUP, INC.,)
Serve:Demchak William, President             )
      George Long, Secretary                 )
      William Parsley, Treasurer             ) JURY TRIAL DEMANDED
      The PNC Financial Services Group, Inc. )
      The Tower at PNC Plaza                 )
      300 Fifth Avenue                       )
      Pittsburgh, PA 15222-2401              )
                                             )
and                                          )
                                             )
JOHN DOES 1 and 2,                           )
                                             )
      Defendants.                            )

                                   PETITION

      COMES NOW Plaintiff Thaddeus Teahan, by and through his undersigned

attorneys, and for his Petition against Defendants The PNC Financial Services

Group, Inc., John Doe 1 and John Doe 2, states as follows:

                    PARTIES, JURISDICTION AND VENUE

      1.    Plaintiff is a resident of St. Louis County, Missouri and venue is

proper in this Court under MO. REV. STAT. § 508.010.

      2.    Defendant    The   PNC   Financial   Services   Group,   Inc.   (“PNC

Financial”), is a corporation organized and existing under the laws of the state

of Pennsylvania, with its principal place of business in Pittsburg, Pennsylvania.




                                                                     EXHIBIT A
                                                                                      Electronically Filed - St Charles Circuit Div - June 18, 2020 - 06:47 PM
 Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 2 of 17 PageID #: 9




      3.     This Court has personal jurisdiction over Defendant PNC Financial

pursuant to Missouri’s long arm statute, MO. REV. STAT. § 506.500. PNC Bank

transacts business within Missouri and/or committed a tort within Missouri,

avails itself of business opportunities in Missouri, advertises the availability of

products, services and information within Missouri, ships products into

Missouri, and receives money from businesses and individuals within Missouri.

Specifically, PNC Financial committed a tort within Missouri as described herein

and/or provided products and/or performed services in the State of Missouri in

conjunction with the Account Agreement it drafted and that was provided to

Plaintiff when he opened a personal bank account at PNC Bank.

      4.     Plaintiff sent its prejudgment interest demand letter via Certified

Mail-Return Receipt Requested to Defendant PNC Financial on February 18,

2020, in compliance with Mo. Rev. Stat. §408.040.

      5.     John Does 1 and 2, whose identities are currently unknown, were

employees at the PNC Bank Cottleville Branch. Upon information and belief,

John Does 1 and 2 are residents of St. Charles County, Missouri.

             FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

      6.     On February 27, 2017, Plaintiff opened a personal, private and

confidential bank account at Defendant PNC (“Private Account”) with a customer

address of                                                  .

      7.     At the time he opened his Private Account, Plaintiff was provided an

“Account Agreement for Personal Checking, Savings and Money Market

Accounts” (the “Account Agreement”), which, was prepared and provided by



                                        2
                                                                                    Electronically Filed - St Charles Circuit Div - June 18, 2020 - 06:47 PM
 Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 3 of 17 PageID #: 10




Defendant PNC Financial in order to define the relationship between Plaintiff and

PNC Bank.

      8.    The Account Agreement contains provisions regarding what PNC

Financial and other PNC affiliates can, and will, do with customer’s personal

information and account information.

      9.    At all relevant times, Plaintiff was in the process of divorcing his

wife, Shell Teahan. Shell Teahan had a separate personal bank account with

PNC Bank and a separate business account with PNC Bank for a company she

owns called Trinity Contracting & Construction, LLC (“Trinity”). Shell Teahan

has never been an account holder or listed on Plaintiff’s Private Account.

      10.   Two days after opening the Private Account, Plaintiff received

information that Shell Teahan had received banking information at her mailing

address regarding Plaintiff’s Private Account.

      11.   Plaintiff then notified PNC Bank in person at its Cottleville Branch

of the improper mailing and disclosure of Private Account information to Shell

Teahan. PNC Bank confirmed the improper mailing and informed Plaintiff it

would not happen again.

      12.   Despite such assurance, PNC Bank later made multiple disclosures

of his Private Account information, including account balances, to Shell Teahan,

in violation of PNC Financial’s own policies and procedures and in violation of

the Account Agreement.

                              COUNT I
                NEGLIGENCE-(DEFENDANT PNC FINANCIAL)




                                        3
                                                                                     Electronically Filed - St Charles Circuit Div - June 18, 2020 - 06:47 PM
 Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 4 of 17 PageID #: 11




        13.   Plaintiff incorporates by reference all paragraphs set forth in his

Factual Allegations above.

        14.   PNC Financial, by and through its agents, officers, and/or

employees, was responsible for and oversaw the drafting, preparing, issuing,

implementing, enforcing and advising as to the procedures and guidelines to be

followed by PNC Bank branches, including those contained in the Account

Agreement provided to Plaintiff when he opened the Private Account at PNC

Bank.

        15.   PNC Financial, by and through its agents, officers, and/or

employees, had and undertook a duty to assure that proper policies and

procedures were in place at the PNC Bank branches, including the protection of

customer’s private, confidential and personal account information.

        16.   PNC Financial, by and through its agents, officers, and/or

employees, had and undertook a duty to assure that proper policies and

procedures were being followed and implemented at the PNC Bank branches,

including proper policies and procedures for the protection of customer’s private,

confidential and personal account information.

        17.   PNC Financial, by and through its agents, officers, and/or

employees, was negligent, grossly negligent and/or reckless and breached its

duty of care in the following manners:

              a.    PNC Financial failed to assure that proper policies,
                    procedures, training and guidelines were in place at PNC
                    Bank’s Cottleville Branch to protect Plaintiff’s private
                    information from third-parties;




                                         4
                                                                                     Electronically Filed - St Charles Circuit Div - June 18, 2020 - 06:47 PM
 Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 5 of 17 PageID #: 12




            b.    PNC Financial failed to assure that proper policies,
                  procedures, training and guidelines were being followed at
                  PNC Bank’s Cottleville Branch to protect Plaintiff’s private
                  information from third-parties;
            c.    PNC Financial failed to advise regarding proper policies,
                  procedures, training and guidelines including the protection
                  of Plaintiff’s private information from third-parties; and

            d.    PNC Financial failed to protect Plaintiff’s private information
                  from third-parties.

      18.   As a direct and proximate result of the negligent, grossly negligent,

and/or reckless acts and behavior of PNC Financial, Plaintiff sustained serious

damages.

      19.   Defendant PNC’s conduct in this regard was willful, wanton,

malicious and so reckless as to show complete indifference to, or conscious

disregard, for the rights of Plaintiff and others, which justifies an award of

punitive damages against PNC Financial.

      WHEREFORE Plaintiff Thaddeus Teahan prays for judgment against

Defendant The PNC Financial Services Group, Inc. in an amount in excess of

$25,000, including punitive damages, attorneys’ fees, costs, prejudgment

interest and post judgment interest, and for such other and further relief as this

Court deems just and proper.

                         COUNT II
   FRAUDULENT MISREPRESENTATION- (DEFENDANT PNC FINANCIAL)

      20    Plaintiff incorporates by reference all paragraphs set forth in its

Factual Allegations above.

      21.   PNC Financial made representations of material fact to Plaintiff in

its Account Agreement regarding Plaintiff’s Private Account, including the non-



                                        5
                                                                                        Electronically Filed - St Charles Circuit Div - June 18, 2020 - 06:47 PM
 Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 6 of 17 PageID #: 13




disclosure of private information to others and protection of such information to

avoid disclosure.

       22.    PNC Financial’s representations were false.

       23.    PNC Financial knew or believed its representations to be false.

       24.    PNC Financial made the representations with the intent to induce

Plaintiff to act.

       25.    Plaintiff took action based on his justifiable reliance on the truth of

the representations made by PNC Financial.

       26.    Had PNC Financial disclosed the truth to Plaintiff, Plaintiff would

not have acted and opened the Private Account with PNC Bank, or proceeded

with certain actions related to his Private Account and his divorce proceedings.

       27.    As a direct and proximate result of Plaintiff’s reliance on PNC

Financial’s statements, Plaintiff has suffered serious damages.

       28.    PNC Financial’s conduct in this regard was willful, wanton,

malicious and so reckless as to show complete indifference to, or conscious

disregard, for the rights of Plaintiff and others, which justifies an award of

punitive damages against PNC Financial.

       WHEREFORE Plaintiff Thaddeus Teahan prays for judgment against

Defendant The PNC Financial Services Group, Inc. in an amount in excess of

$25,000, including punitive damages, attorneys’ fees, costs, prejudgment

interest and post judgment interest, and for such other and further relief as this

Court deems just and proper.

                          COUNT III
     NEGLIGENT MISREPRESENTATION-(DEFENDANT PNC FINANCIAL)


                                          6
                                                                                        Electronically Filed - St Charles Circuit Div - June 18, 2020 - 06:47 PM
 Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 7 of 17 PageID #: 14




       29.    Plaintiff incorporates by reference all paragraphs set forth in its

Factual Allegations above.

       30.    PNC Financial made representations of material fact to Plaintiff in

its Account Agreement regarding Plaintiff’s Private Account, including the non-

disclosure of private information to others and protection of such information to

avoid disclosure.

       31.    PNC Financial’s representations were false.

       32.    PNC Financial owed a duty to Plaintiff to communicate accurate

information.

       33.    PNC Financial was careless and/or negligent in ascertaining the

truth of the representations before making them.

       34.    PNC Financial made the representations with the intent to induce

Plaintiff to act.

       35.    Plaintiff took action based on his justifiable reliance on the truth of

the representations made by PNC Financial.

       36.    Had PNC Financial disclosed the truth to Plaintiff, Plaintiff would

not have acted and opened a Private Account with PNC Bank, or proceeded with

certain actions related to his Private Account and his divorce proceedings.

       37.    As a direct and proximate result of Plaintiff’s reliance on PNC

Financial’s statements, Plaintiff has suffered serious damages.

       38.    PNC Financial’s conduct in this regard was willful, wanton,

malicious and so reckless as to show complete indifference to, or conscious




                                          7
                                                                                     Electronically Filed - St Charles Circuit Div - June 18, 2020 - 06:47 PM
 Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 8 of 17 PageID #: 15




disregard, for the rights of Plaintiff and others, which justifies an award of

punitive damages against PNC Financial.

      WHEREFORE Plaintiff Thaddeus Teahan prays for judgment against

Defendant The PNC Financial Services Group, Inc. in an amount in excess of

$25,000, including punitive damages, attorneys’ fees, costs, prejudgment

interest and post judgment interest, and for such other and further relief as this

Court deems just and proper.

                              COUNT IV
              NEGLIGENCE-(DEFENDANTS JOHN DOE 1 AND 2)

      39.   Plaintiff incorporates by reference all paragraphs set forth in its

Factual Allegations above.

      40.   Defendants John Doe 1 and 2 owed a duty to Plaintiff, including,

but not limited to, a fiduciary duty.

      41.   Defendants John Doe 1 and 2, were negligent, grossly negligent

and/or reckless and breached their duty of care in the following manners:

            a.     Defendants John Doe 1 and 2 failed to assure that proper
                   policies and procedures were in place to protect Plaintiff’s
                   private information from third-parties;

            b.     Defendants John Doe 1 and 2 failed to protect Plaintiff’s
                   private information from third-parties; and

            c.     Defendants John Doe 1 and 2 disclosed Plaintiff’s private
                   information to third-parties.

      42.   As a direct and proximate result of the negligent, grossly negligent,

and/or reckless acts and behavior of Defendants John Doe 1 and 2, Plaintiff

sustained serious damages.




                                        8
                                                                                         Electronically Filed - St Charles Circuit Div - June 18, 2020 - 06:47 PM
 Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 9 of 17 PageID #: 16




      43.      Defendants John Doe 1 and 2’s conduct in this regard was willful,

wanton, malicious and so reckless as to show complete indifference to, or

conscious disregard, for the rights of Plaintiff and others, which justifies an

award of punitive damages against Defendants John Doe 1 and 2.

      WHEREFORE Plaintiff Thaddeus Teahan prays for judgment against

Defendants John Doe 1 and 2 in an amount in excess of $25,000, including

punitive damages, attorneys’ fees, costs, prejudgment interest and post

judgment interest, and for such other and further relief as this Court deems just

and proper.

                        COUNT V
FRAUDULENT MISREPRESENTATION- (DEFENDANTS JOHN DOE 1 AND 2)

      44.      Plaintiff incorporates by reference all paragraphs set forth in its

Factual Allegations above.

      45.      Defendants John Doe 1 and 2 made representations of material fact

to Plaintiff regarding his Private Account, including the non-disclosure of private

information to others and protection of such information to avoid disclosure.

      46.      Defendants John Doe 1 and 2’s representations were false.

      47.      Defendants John Doe 1 and 2 knew or believed their representations

to be false.

      48.      Defendants John Doe 1 and 2 made the representations with the

intent to induce Plaintiff to act.

      49.      Plaintiff took action based on his justifiable reliance on the truth of

the representations made by Defendants John Doe 1 and 2.




                                           9
                                                                                       Electronically Filed - St Charles Circuit Div - June 18, 2020 - 06:47 PM
Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 10 of 17 PageID #: 17




      50.     Had Defendants John Doe 1 and 2 disclosed the truth to Plaintiff,

Plaintiff would not have acted and opened the Private Account with Defendant

PNC, or proceeded with certain actions related to his Private Account and his

divorce proceedings.

      51.     As a direct and proximate result of Plaintiff’s reliance on Defendants

John Doe 1 and 2 statements, Plaintiff has suffered serious damages.

      52.     Defendants John Doe 1 and 2’s conduct in this regard was willful,

wanton, malicious and so reckless as to show complete indifference to, or

conscious disregard, for the rights of Plaintiff and others, which justifies an

award of punitive damages against Defendants John Doe 1 and 2.

      WHEREFORE Plaintiff Thaddeus Teahan prays for judgment against

Defendants John Doe 1 and 2 in an amount in excess of $25,000, including

punitive damages, attorneys’ fees, costs, prejudgment interest and post

judgment interest, and for such other and further relief as this Court deems just

and proper.

                        COUNT VI
 NEGLIGENT MISREPRESENTATION-(DEFENDANTS JOHN DOE 1 AND 2)

      53.     Plaintiff incorporates by reference all paragraphs set forth in its

Factual Allegations above.

      54.     Defendants John Doe 1 and 2 made representations of material fact

to Plaintiff regarding his Private Account, including the non-disclosure of private

information to others and protection of such information to avoid disclosure.

      55.     Defendants John Doe 1 and 2’s representations were false.




                                         10
                                                                                        Electronically Filed - St Charles Circuit Div - June 18, 2020 - 06:47 PM
Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 11 of 17 PageID #: 18




      56.     Defendants John Doe 1 and 2 owed a duty to Plaintiff to

communicate accurate information.

      57.     Defendants John Doe 1 and 2 were careless and/or negligent in

ascertaining the truth of the representations before making them.

      58.     Defendants John Doe 1 and 2 made the representations with the

intent to induce Plaintiff to act.

      59.     Plaintiff took action based on his justifiable reliance on the truth of

the representations made by Defendants John Doe 1 and 2.

      60.     Had Defendants John Doe 1 and 2 disclosed the truth to Plaintiff,

Plaintiff would not have acted and opened a Private Account with Defendant PNC,

or proceeded with certain actions related to his Private Account and his divorce

proceedings.

      61.     As a direct and proximate result of Plaintiff’s reliance on Defendants

John Doe 1 and 2’s statements, Plaintiff has suffered serious damages.

      62.     Defendants John Doe 1 and 2’s conduct in this regard were willful,

wanton, malicious and so reckless as to show complete indifference to, or

conscious disregard, for the rights of Plaintiff and others, which justifies an

award of punitive damages against Defendants John Doe 1 and 2.

      WHEREFORE Plaintiff Thaddeus Teahan prays for judgment against

Defendants John Doe 1 and 2 in an amount in excess of $25,000, including

punitive damages, attorneys’ fees, costs, prejudgment interest and post

judgment interest, and for such other and further relief as this Court deems just

and proper.



                                         11
                                                                                  Electronically Filed - St Charles Circuit Div - June 18, 2020 - 06:47 PM
Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 12 of 17 PageID #: 19




PLAINTIFF DEMANDS TRIAL BY JURY ON ALL COUNTS.



                                    Respectfully submitted,



                                    /s/ Corey L. Kraushaar
                                    Corey L. Kraushaar #51792
                                    BROWN & JAMES, P.C.
                                    800 Market Street, Suite 1100
                                    St. Louis, MO 63101
                                    (314) 421-3400 Telephone
                                    (314) 421-3128 Facsimile
                                    ckraushaar@bjpc.com

                                    Attorney for Plaintiff
21299809




                                      12
           Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 13 of 17 PageID #: 20

              IN THE 11TH JUDICIAL CIRCUIT, ST. CHARLES COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 2011-CC00569
 MICHAEL JAMES FAGRAS
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 THADDEUS TEAHAN                                             COREY LEE KRAUSHAAR
                                                             BROWN & JAMES, P.C.
                                                             800 MARKET STREET, SUITE 1100
                                                       vs.   SAINT LOUIS, MO 63101-2501
 Defendant/Respondent:                                       Court Address:
 THE PNC BANK FINANCIAL SERVICES                             300 N 2nd STREET
 GROUP, INC.                                                 SAINT CHARLES, MO 63301
 Nature of Suit:
 CC Other Tort                                                                                                        (Date File Stamp)
                           Summons for Personal Service Outside the State of Missouri
                                                        (Except Attachment Action)
  The State of Missouri to:    THE PNC BANK FINANCIAL SERVICES GROUP, INC.
                               Alias:
  DEMCHACK WILIAM
  GEORGE LONG
  WILLIAM PARSLEY
  THE PNC FINANCIAL SERVICES GROUP,
  INC
  THE TOWER AT PNC PLAZA
  300 FIFTH AVENUE
  PITTSBURGH, PA 15222
     COURT SEAL OF             You are summoned to appear before this court and to file your pleading to the petition, copy of
                               which is attached, and to serve a copy of your pleading upon the attorney for the
                               plaintiff/petitioner at the above address all within 30 days after service of this summons upon
                               you, exclusive of the day of service. If you fail to file your pleading, judgment by default will be
                               taken against you for the relief demanded in this action.
                               ______________6/22/2020_____________               ____________/S/ Cheryl Crowder___________
   ST. CHARLES COUNTY                               Date                                                 Clerk
                               Further Information:
                                                Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is __________________________________ of ______________________ County, ________________ (state).
     3. I have served the above summons by: (check one)
                delivering a copy of the summons and a copy of the petition to the defendant/respondent.
                leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the
                defendant/respondent with _________________________________, a person of the defendant’s/respondent’s family
                over the age of 15 years who permanently resides with the defendant/respondent.
                (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                __________________________________________ (name) ___________________________________________ (title).
                 other: ___________________________________________________________________________________________.
     Served at ______________________________________________________________________________________ (address)
     in _____________________________County, _______________ (state), on _______________ (date) at ____________ (time).

     _________________________________________________                          ______________________________________________________
                   Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                              Subscribed and sworn to before me this ___________ (day) ______________ (month) _________ (year).
                                I am: (check one)   the clerk of the court of which affiant is an officer.
                                                    the judge of the court of which affiant is an officer.
                                                    authorized to administer oaths in the state in which the affiant served the above
          (Seal)
                                                     summons. (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                           __________________________________________________________
                                                                                               Signature and Title



OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-101            1 of 2 (2011-CC00569)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                      506.500, 506.510 RSMo
           Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 14 of 17 PageID #: 21
    Service Fees
    Summons        $___________________
    Non Est        $___________________
    Mileage        $___________________ (_______________miles @ $ _______ per mile)
    Total          $___________________
                           See the following page for directions to officer making return on service of summons.

                            Directions to Officer Making Return on Service of Summons

     A copy of the summons and a copy of the motion must be served on each defendant/respondent. If any
     defendant/respondent refuses to receive the copy of the summons and motion when offered, the return shall be
     prepared accordingly so as to show the offer of the officer to deliver the summons and motion and the
     defendant’s/respondent’s refusal to receive the same.

     Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion to the individual personally or by
     leaving a copy of the summons and motion at the individual’s dwelling house or usual place of abode with some
     person of the family over 15 years of age who permanently resides with the defendant/respondent, or by delivering
     a copy of the summons and petition to an agent authorized by appointment or required by law to receive service of
     process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering
     a copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other
     Unincorporated Association. On a corporation, partnership or unincorporated association, by delivering a copy of
     the summons and motion to an officer, partner, or managing or general agent, or by leaving the copies at any
     business office of the defendant/respondent with the person having charge thereof or by delivering copies to its
     registered agent or to any other agent authorized by appointment or required by law to receive service of process;
     (4) On Public or Quasi-Public Corporation or Body. Upon a public, municipal, governmental or quasi-public
     corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case of a city, to the
     chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body or to
     any person otherwise lawfully so designated.

     Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

     Service may be made in any state or territory of the United States. If served in a territory, substitute the word
     “territory” for the word “state.”

     The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which
     the person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and
     manner of service, the official character of the affiant, and the affiant’s authority to serve process in civil actions
     within the state or territory where service is made.

     Service must be made less than 10 days nor more than 30 days from the date the defendant/respondent is to
     appear in court. The return should be made promptly, and in any event so that it will reach the Missouri court within
     30 days after service.




OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 20-SMOS-101          2 of 2 (2011-CC00569)           Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                       506.500, 506.510 RSMo
Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 15 of 17 PageID #: 22




STATE OF MISSOURI                               )
                                                ) ss.
ST. CHARLES COUNTY, MISSOURI                    )

             IN THE CIRCUIT COURT OF ST. CHARLES COUNTY, MISSOURI



            NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES


        Pursuant to Missouri Supreme Court Rule 17, the Circuit Court of St. Charles County,
Missouri (Eleventh Judicial Circuit) has adopted a local rule to encourage voluntary alternative
dispute resolution. The purpose of the rule and the program it establishes is to foster timely,
economical, fair and voluntary settlements of lawsuits without delaying or interfering with a
party’s right to resolve a lawsuit by trial.

         This program applies to all civil actions other than cases in the small claims, probate and
family court divisions of the Circuit Court, and you are hereby notified that it is available to you
in this case.

        The program encourages the voluntary early resolution of disputes through mediation.
Mediation is an informal non-binding alternative dispute resolution process in which a trained
mediator facilitates discussions and negotiations among the parties to help them resolve their
dispute. The mediator is impartial and has no authority to render a decision or impose a
resolution on the parties. During the course of the mediation, the mediator may meet with the
parties together and separately to discuss the dispute, to explore the parties’ interests, and to
stimulate ideas for resolution of the dispute.

        A list of mediators approved by the court and information regarding their qualifications is
kept by the Circuit Clerk’s Office. If all parties to the suit agree to mediation, within ten days
after they have filed the Consent to Mediation Form on the reverse side of this page with the
Clerk of the Court, they shall jointly select from that list a mediator who is willing and available
to serve. If the parties cannot agree upon the mediator to be selected, the Court will make the
selection.

        The full text of the Circuit Court’s local court rules, including Rule 38 Alternative
Dispute Resolution, is available from the Clerk of the Circuit Court or at:
http://www.courts.mo.gov/hosted/circuit11/Documents/LOCAL_COURT_RULES.pdf

        A copy of this Notice is to be provided by the Clerk of the Circuit Court to each of the
parties initiating the suit at the time it is filed, and a copy is to be served on each other party in
the suit with the summons and petition served on that party.
Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 16 of 17 PageID #: 23




STATE OF MISSOURI                             )
                                              ) ss.
ST. CHARLES COUNTY, MISSOURI                  )

             IN THE CIRCUIT COURT OF ST. CHARLES COUNTY, MISSOURI

___________________________________ )
                        Plaintiff(s), )
                                      )
vs.                                   )                      Cause #_____________________
                                      )
___________________________________ )
                        Defendant(s). )


                             CONSENT TO MEDIATION FORM


         I, the undersigned counsel of record in this case, hereby certify that I have discussed the
subject of mediation under the Court’s Alternative Dispute Resolution Program with my client(s)
in this case and that:

_____ We believe that mediation would be helpful in this case and consent to the referral of the
      case to mediation upon the filing of similar consents by all other parties in the case.

_____ We do not consent to the referral of this case to mediation.


                                                      __________________________________
                                                      Signature

                                                      __________________________________
                                                      (Print Name)

                                                      Attorney for:

                                                      __________________________________
                                                      (Party or Parties)

Date: __________________________
Case: 4:20-cv-00924-PLC Doc. #: 1-1 Filed: 07/16/20 Page: 17 of 17 PageID #: 24




                 NOTICE TO ATTORNEYS AND LITIGANTS

           COURT PROCEDURES FOR IN-PERSON HEARINGS

  1. YOU MUST BRING AND WEAR A MASK WHILE IN THE COURTHOUSE.

  2. You MUST be here and check in at the beginning of the hour you are assigned.

  3. Only the Litigants and their Attorney are permitted in the Courthouse. No other family
     members are permitted in the Courthouse.

  4. Only 2 persons may use an elevator at a time. The stairwells will be open for separate
     entry and exit with instructions.

  5. A limited number of people are permitted in the courtroom at a time. If you are in the
     hallway waiting for your turn in court you MUST practice social distancing of 6 feet of
     separation. Follow the instructions of the bailiff at all times.

  6. You are only permitted to be on the same floor of the Courthouse as the Courtroom to
     which you are assigned.

  7. You MUST have all paperwork filed with the Court prior to the start of your court time.

  8. You MUST have all plea agreements worked out with the Prosecuting Attorney’s office
     and all paperwork filed with the Court prior to your Court date. No plea bargaining in
     Court will be permitted.

  9. If you have ANY cold or flu-like symptoms, fever, dry cough or difficulty breathing,
     DO NOT come to the Courthouse. You should contact your Attorney and the Courts
     prior to your assigned court time, preferably 24 hours before your court date. You
     will be given a new Court date.
